DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 1, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10, 12-24 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al, U.S. Patent Application Publication No. 20210029606 A1 (hereinafter Xu).

Regarding Claim 1, Xu discloses an apparatus of a Radio Access Network (RAN) node (e.g., FIG. 5, target eNB), the apparatus comprising: a Radio Frequency (RF) circuitry interface to send and receive messages to and from a RF circuitry (e.g., ¶ [0059] An eNB equipment is provided, comprising: a first transmitting module... and a first receiving module (in a radio access network (e.g., ¶ [0004] [0417], radio access network, radio resource control)); and one or more processors coupled to the RF circuitry interface (e.g., ¶ [0059] An eNB equipment is provided, comprising: ...a first processing module), the one or more processors to, during a non-dual connectivity (non-DC) radio link control (RLC) acknowledged mode (AM) handover of a user equipment (UE) from a source RAN node to the RAN node (e.g., FIG. 5, UE is connected to one eNB at a time): process a message received through the RF circuitry interface, the message including information on at least one of an uplink (UL) COUNT value, a downlink (DL) COUNT value, or a hyper frame number (HFN) corresponding to UL or a DL packet data convergence protocol (PDCP) data units (DU-) communicated between the UE and the source RAN node (e.g., FIG. 5, Step 504; ¶ [0232], By the source eNB, a Sequence Number (SN) status transfer is transmitted to the target eNB  (i.e., SN Transfer status may contain a receive status of an uplink PDCP SN and/or HFN (i.e., uplink to UE) and a downlink PDCP SN and/or HFN (i.e., downlink to UE) (e.g., ¶ [0249])) at a start of a simultaneous connectivity between the source RAN node and the RAN node (e.g., FIG. 5, ¶ [0232], source eNB communicates with target eNB); determine the at least one of the UL COUNT value, the DL COUNT value or the HFN from the message; and process the PDCP DUs based on the at least one of the UL COUNT value, the DL COUNT value or the HFN during the handover (e.g., FIG. Step 505; ¶ [0234], The source eNB starts to forward data to the target eNB (i.e., prior to RACH process by UE with target eNB and RRC reconfiguration completion (e.g., FIG. 5, steps 506, 507)).

Regarding Claim 2, Xu discloses all the limitations of the apparatus of claim 1.
Xu discloses wherein the message is from the source RAN node (e.g., FIG. 5, Step SN Status transfer is from source node to target node).

Regarding Claim 3, Xu discloses all the limitations of the apparatus of claim 1.
Xu discloses wherein the message is a second message (e.g., FIG. 5, Step 508a: SN Status transfer), and wherein the one or more processors, prior to processing the second message, are to send, through the RF circuitry interface, a first message for transmission to the source RAN node (e.g., FIG. 5, Step 508: Data forwarding stopping indication (sent before the SN status transfer)), the first message including a request to freeze and to send the second message (e.g., ¶ [0245] Step 508: By the target eNB, a data transmission stopping indication is transmitted to the source eNB. Upon receiving this message, the source eNB stops transmitting the downlink data to the UE and stops receiving the uplink data from the UE (i.e., freezes communication with UE). Examiner interprets the data transmission stopping indication from target as being a freeze request, since the message triggers the freeze), wherein the second message includes at least one of the UL COUNT, the DL COUNT, the HFN or a Status Transfer for the UL or DL PDCP DUs (e.g., FIG. 5, Step 504; ¶ [0232], By the source eNB, a Sequence Number (SN) status transfer is transmitted to the target eNB  (i.e., SN Transfer status may contain a receive status of an uplink PDCP SN and/or HFN (i.e., uplink to UE) and a downlink PDCP SN and/or HFN (i.e., downlink to UE) (e.g., ¶ [0249])).

Regarding Claim 4, Xu discloses all the limitations of the apparatus of claim 3.
Xu discloses wherein at least one of the first message or the second message corresponds to an inter-node message (e.g., FIG. 5, messages between source and target node).

Regarding Claim 5, Xu discloses all the limitations of the apparatus of claim 2.
Xu discloses wherein the one or more processors are to process further UL PDCP DUs forwarded to the RAN node by the source RAN node after the message, and out-of-sequence UL PDCP DUs along with corresponding sequence numbers (SNs) thereof determined at a time of the source RAN node sending the message, the out-of- sequence UL PDCP DUs forwarded to the RAN node by the source RAN node (e.g., ¶ [0293] The source eNB starts to forward data to the target eNB. The source eNB also forwards, to the target eNB, the downlink data that is transmitted to the UE. The source eNB forwards, to the target eNB, the uplink data packets received from the UE. One method is as follows: the source eNB forwards, to the target eNB, all the received uplink packets including the data packets received in-sequence or out-of-sequence after the SN status transfer message).

Regarding Claim 6, Xu discloses all the limitations of the apparatus of claim 5.
Xu discloses wherein the one or more processors are to process the further UL PDCP DUs and out-of-sequence UL PDCP DUs while the source RAN node is scheduling UE UL transmissions (e.g., FIG. 5, Step 505: Data forwarding from source to target (which may be all the received uplink packets including the data packets received in-sequence or out-of-sequence after the SN status transfer message (e.g., ¶ [0293]), prior to handover to target (e.g., FIG. 5, step 506)).

Regarding Claim 7, Xu discloses all the limitations of the apparatus of claim 2.
Xu discloses the one or more processors further to process at least one of UL receiving status information or DL delivery status information of PDCP DUs from the source RAN node (e.g., FIG. 5; ¶ [0237], In step 508a, the source eNB informs the target eNB of the PDCP uplink receive status and uplink and downlink count of the source eNB).

Regarding Claim 9, Xu discloses all the limitations of the apparatus of claim 1.
Xu discloses wherein the message is from the UE (e.g., ¶ [0217], PDCP status report received by target eNB from the UE).

Regarding Claim 10, Xu discloses all the limitations of the apparatus of claim 9.
Xu discloses wherein the one or more processors are to process the message (e.g., FIG. 5, Step 508a: SN Status transfer) at time when the UE is accessing the RAN node (e.g., FIG. 5, Step 506; ¶ [0241], The UE is synchronized to the target eNB. The UE accesses to a target cell via a Random Access Channel (RACH)), wherein the message includes at least one of the UL COUNT value or the HFN, and wherein the message is one of a radio resource control (RRC) or PDCP message (e.g., ¶ [0249] Step 508a: By the source eNB, a fifth SN status transfer message is transmitted to the target eNB. The message contains a receive status of an uplink PDCP SN and/or HFN. The message contains a transmission status of a downlink PDCP SN and/or HFN. The message contains a receive status of an uplink PDCP SDU, an uplink count and a downlink count).

Regarding Claim 12, Xu discloses all the limitations of the apparatus of claim 1.
Xu discloses a RAN node in E-UTRAN, which is understood by one of ordinary skill in the art to have RF circuitry, since it operates in a radio access network and one or more antennas, in order to receive the radio signals, as may be seen in 3GPP TS 36.300 (e.g., Xu incorporates the disclosures of 3GPP TS36.300 by proxy, by citing this standard in ¶ [0281]), i.e., Xu discloses further including the RF circuitry and one or more antennas coupled to the RF circuitry to transmit and receive messages from and at the RF circuitry.

Regarding Claim 13, Xu discloses one or more non-transitory computer-readable media comprising instructions to cause an apparatus of a Radio Access Network (RAN) node (RAN node in E-UTRAN network (e.g., FIG. 1, ¶ [0004]) is a known physical apparatus with computing power, processor (e.g., ¶ [0059]) able to execute instructions), upon execution of the instructions by one or more processors of the apparatus, to perform operations that are performed by a source node, as cited in claim 1 (e.g., FIG. 5).  The information received and actions performed by the source node communicating with the RAN node in claim 1 are reasoned to be the information received and actions performed by the RAN node in claim 13.

Regarding Claim 14, Xu discloses all the limitations of the one or more non-transitory computer-readable media of claim 13.
The functional limitations of Claim 14 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 14.

Regarding Claim 15, Xu discloses all the limitations of the one or more non-transitory computer-readable media of claim 14.
The functional limitations of Claim 15 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 15.

Regarding Claim 16, Xu discloses all the limitations of the one or more non-transitory computer-readable media of claim 13.
Xu discloses wherein the operations further include causing, after the message, a forwarding to the target RAN node of further UL PDCP DUs and out-of-sequence UL PDCP DUs along with corresponding sequence numbers (SNs) thereof determined at a time of the RAN node sending the message node (e.g., ¶ [0293] The source eNB starts to forward data to the target eNB. The source eNB also forwards, to the target eNB, the downlink data that is transmitted to the UE. The source eNB forwards, to the target eNB, the uplink data packets received from the UE. One method is as follows: the source eNB forwards, to the target eNB, all the received uplink packets including the data packets received in-sequence or out-of-sequence after the SN status transfer message).

Regarding Claim 17, Xu discloses all the limitations of the one or more non-transitory computer-readable media of claim 16.
Xu discloses wherein the operations further include causing the forwarding while the RAN node is scheduling UE UL transmissions (e.g., FIG. 5, Step 505: Data forwarding from source to target (which may be all the received uplink packets including the data packets received in-sequence or out-of-sequence after the SN status transfer message (e.g., ¶ [0293]), prior to handover to target (e.g., FIG. 5, step 506)).
. 
Regarding Claim 18, the claim is directed to a method performed by a RAN node that performs operations that are functionally similar to those performed by the RAN node of claim 13, and as reasoned in examination of claim 13, the operations performed by the source node in claim 1. Therefore, any reasoning used in the examination of claim 13 shall be applied by proxy to claim 18. 

Regarding Claim 19, Xu discloses all the limitations of the method of claim 18.
The functional limitations of Claim 19 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 19.

Regarding Claim 20, Xu discloses all the limitations of the method of claim 19.
The functional limitations of Claim 20 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 20.

Regarding Claim 21, Xu discloses all the limitations of the method of claim 18.
The functional limitations of Claim 21 are similar to claim 16. Therefore, the reasoning used in the examination of claim 16 shall be applied to claim 21.

Regarding Claim 22, Xu discloses all the limitations of the method of claim 21.
Xu discloses further including causing the forwarding while the RAN node is scheduling UE UL transmissions (e.g., FIG. 5, Step 505: Data forwarding from source to target (which may be all the received uplink packets including the data packets received in-sequence or out-of-sequence after the SN status transfer message (e.g., ¶ [0293]), prior to handover to target (e.g., FIG. 5, step 506)).

Regarding Claim 23, the claim is directed to an apparatus of a Radio Access Network (RAN) node, the apparatus with means to execute operations that are functionally similar to the operations executed by the apparatus, using the means of a processing module, as disclosed in Xu in claim 1 (e.g., ¶ [0059]).  Therefore, the reasoning used in the examination of claim 1 elements shall be applied to claim 23. 

Regarding Claim 24, Xu discloses all the limitations of the apparatus of claim 23.
The functional limitations of Claim 24 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 24. 

Regarding Claim 25, Xu discloses all the limitations of the apparatus of claim 23.
The functional limitations of Claim 25 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 25.

Allowable Subject Matter
Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 11, dependent from claim 1, the prior art of record fails to disclose individually or in combination or render obvious the limitation of initiating, wherein the one or more processors are to cause, until receipt of a SN Status Transfer from the source RAN node, a forwarding to the source RAN node of UL PDCP DUs including corresponding sequence numbers (SNs) thereof received by the RAN node from the UE.  The limitations are not taught nor suggested by prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471